Appellant has filed a motion for rehearing herein, wherein he presents but two propositions. His contention that the court erred in permitting the cross-examination of the wife, as stated in the original opinion, can not be sustained. The authorities he cites are not in point. The witnesses in those cases had not testified as to the facts immediately attendant upon the homicide, the way it arose and occurred, as did appellant's wife in this case, and she having so testified, statements made by her contradicting the testimony she gave on the trial could be proven. Had she not been called to testify to these facts, then appellant's contention would be sound, and the statements she made to Isom Vickery would not be admissible. But when she is called by appellant and he undertakes to prove by her that deceased was assaulting him with an open knife drawn, when he shot, she can be impeached on that testimony the same as any other witness by showing contradictory statements, made on the day of the homicide.
The next contention is that we were in error in holding that there *Page 265 
was no error in the charge on provoking the difficulty in presenting when he would be guilty of manslaughter, and we must frankly admit that one portion of said paragraph escaped our attention until it was specifically called to the matter in the motion for rehearing. This paragraph as applicable to manslaughter reads:
"If you find from the evidence beyond a reasonable doubt that on the occasion of the homicide the defendant, by words or acts intended by him and reasonably calculated to provoke a contest or difficulty with the deceased, did provoke the deceased to assault him or to do some act evidencing an immediate intention to assault him with a knife, and that in a contest or difficulty thus brought about, if it was, the defendant shot and killed the deceased with a gun, and if you further so find that the defendant, when he provoked the deceased in such manner, if he did, intended then and thereby to provoke the deceased to assault him or to do some act evidencing an immediate intention to assault him, and that the defendant then further intended to kill the deceased or to inflict upon him serious bodily injury in the contest or difficulty thus provoked, if you find it was, . . . orif you have a reasonable doubt as to whether the defendantintended to provoke the deceased into a contest or difficulty, oras to whether he employed words or acts toward deceased that werereasonably calculated to provoke a difficulty, or if you have a reasonable doubt as to whether the defendant intended to kill the deceased or to inflict upon him serious bodily injury in any contest or difficulty provoked by defendant, if you find it was, then the defendant, while he can not claim that he did the killing in his self-defense, would be guilty of manslaughter."
The words we have italicized above is the language complained of. In some way in reading the first sentence italicized we incorrectly construed it as stating, "or if you have a reasonable doubt as to whether the defendant intended to provoke the deceased into a contest or difficulty with the intention ofkilling him, he would be guilty of manslaughter." But upon a careful perusal of the paragraph we find it instructs the jury, if they have a reasonable doubt if appellant intended by his words and conduct to provoke the difficulty, his right of self-defense would be abridged, or if the jury had a reasonable doubt as to whether the appellant employed words or acts toward deceased that were reasonably calculated to provoke a difficulty, his right of self-defense would be abridged. This is not the law, and we were in error in holding that this paragraph of the charge was a correct exposition of the law as applicable to manslaughter. The charge as a whole, with the exception of the part italicized, is an admirable presentation of the law. If the jury under the facts had a reasonable doubt that appellant intended by his words and conduct to provoke a difficulty, or if the jury had a reasonable doubt that appellant employed words or acts toward deceased that were reasonably calculated to provoke a difficulty, his right of self-defense would not be abridged, and the jury should have been so instructed, instead of being told that under such circumstances he would be guilty of manslaughter. *Page 266 
On account of this error in the charge, the motion for a rehearing is granted, the affirmance is set aside, and the judgment is reversed and the cause remanded.
The law is, if one provoke a difficulty with no intent to kill, or to inflict serious bodily injury, and by his acts and conduct brought about the necessity of killing the deceased to save his own life, the person slaying his adversary would be guilty of manslaughter. (Bice v. State, 55 Tex.Crim. Rep.; Lahue v. State, 51 Tex.Crim. Rep.; Beard v. State, 47 Tex. Crim. 41; Carter v. State, 37 Tex.Crim. Rep.; Thuston v. State, 21 Texas Crim. App., 248.) Judge Hurt, in the latter case, aptly states the law as applicable to the facts in this case. The State's theory is that appellant went to the store of deceased, and by his acts and conduct brought on the difficulty. But even according to the State's evidence, appellant at this time was unarmed; so it can not be reasonably presumed he at that time intended to kill or inflict serious bodily injury, but intended no more than an assault and battery, if he intended to provoke a difficulty. He says deceased by his conduct led him to believe he was going to enter the store, and arm himself, and thinking his life was in danger he armed himself in defense of his person. That when he did so, deceased advanced on him with an open knife, and he, thinking his life was in danger, shot and killed deceased. This theory of appellant, raised by the testimony, was not presented in the charge, and if it had been we can not say the jury would not have found it true, and found him guilty of manslaughter instead of murder. Under the court's charge as given, the jury was only authorized to acquit or find appellant guilty of manslaughter, in the event they found he did not provoke the difficulty; if they found he provoked the difficulty, regardless of his intent in doing so, they were instructed by the court they must find him guilty of murder, and this they did, evidencing they believed appellant went to the store to provoke a difficulty. They were given no opportunity to pass on whether or not appellant had the intent to kill or inflict serious bodily injury in doing so, or whether he intended a mere fist fight or an ordinary assault at the time he committed the acts which led the jury to believe he intended to provoke deceased into a difficulty. The record is such that this issue should have been properly submitted to the jury, in order that they might determine whether or not appellant was guilty of murder or manslaughter. We might have an opinion on the facts, but this is the province of the jury under our law, under proper instructions.
Reversed and remanded. *Page 267